IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


WILLIAM MICHAEL LANIGAN, AN            : No. 188 WAL 2014
INDIVIDUAL,                            :
                                       :
                   Respondent          : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
                                       :
             v.                        :
                                       :
                                       :
T.H.E. INSURANCE COMPANY,              :
                                       :
                   Petitioner          :


                                    ORDER


PER CURIAM

     AND NOW, this 2nd day of October, 2014, the Petition for Allowance of Appeal

is DENIED.